Order filed March 3, 2015




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00767-CR
                                   ____________

                       CURTIS ELL WHITE, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 183rd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1372505

                                     ORDER

      The reporter’s record in this case was filed May 12, 2014. The exhibit
volume was not filed. On May 12, 2014, Janet Ragan, the court reporter, notified
this court that she was awaiting confirmation by Lisa Collins, the prosecutor, as to
which exhibits she needed to locate. The court reporter notified this court that she
would file the exhibit volume upon receipt of the requested exhibits. The exhibit
volume has not been filed with the court. Because the exhibit volume has not been
filed timely, we issue the following order.

      We order Janet Ragan, the court reporter, to file the record in this appeal on
or before March 18, 2015.

                                              PER CURIAM